Plaintiff Emil Draeger, a mechanic residing in Grand Haven, and his wife, signed a subscription for 50 shares of defendant's capital stock at $100 per share, to be paid in installments of not less than 50 cents per share per month, and, quoting:
"I agree to pay with this subscription a premium of three ($3) dollars per share to establish a reserve fund and defray the expenses of reorganization, extension, equipment and obtaining subscriptions to the stock of the association."
After they had paid $150 they claim to have discovered that they had been defrauded, and this suit to recover the sum paid was instituted. The substance in chief of the averred fraud is thus stated by Mr. Draeger:
"He said that you could get your money back at any time, any time you wanted it, and he said we would guarantee you seven per cent. interest and possibly more if the company made it. He said that the shares were $3 a share. And he said we wouldn't need to pay more than $3 a share, nor anything more."
Mrs. Draeger testified to the same effect. They also testified that they did not understand the paper and relied on what was said to them by Mr. Pringle, the *Page 488 
stock salesman, who contradicts them squarely. Other persons of the locality testified of like misrepresentations made to them by the salesman about that time to induce them to subscribe. Plaintiffs had verdict and judgment. Defendant brings error.
Under the following decisions we think plaintiffs made a case for the jury: Schupp v. Davey Tree Expert Co., 235 Mich. 268;J. B. Colt Co. v. Cousino, 226 Mich. 518; Plate v. SuretyCo., 229 Mich. 482.
The last case cited also answers the contention that plaintiffs were permitted, by their testimony of misrepresentation, to vary the terms of the contract. The testimony of the other persons of like misrepresentations made to them, as stated, was admissible to show a scheme or intent to defraud. Jordan v. Miller, 232 Mich. 8; Stowe v. Mather,234 Mich. 385.
Judgment should be affirmed.
WIEST, J., concurred with CLARK, J.